UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7479



JIMMY JR. CAMPBELL,

                Petitioner - Appellant,

          v.


WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION; HENRY MCMASTER,
Attorney General of South Carolina,

                Respondents - Appellees.



Appeal from the United States District Court for the District Court
of South Carolina, at Anderson. Terry L. Wooten, District Judge.
(8:06-cv-02643-TLW)


Submitted:   February 28, 2008              Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Jr. Campbell, Appellant Pro Se. Donald John Zelenka, SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy Jr. Campbell seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§    2253(c)(2)   (2000).        A   prisoner   satisfies      this   standard    by

demonstrating      that    reasonable       jurists    would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Campbell has

not made the requisite showing.             Accordingly, we deny Campbell’s

motion for a certificate of appealability and dismiss the appeal.

We    dispense    with    oral   argument    because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       - 2 -